 



Exhibit 10.14
DEAN FOODS COMPANY
EXECUTIVE SEVERANCE PAY PLAN
Article 1. PURPOSE OF THE PLAN
     The purpose of the Dean Foods Company Executive Severance Pay Plan (the
“Plan”) is to provide severance benefits to executive officers and certain other
designated officers or employees of Dean Foods Company (the “Company”) and its
Subsidiaries whose employment terminates under the circumstances described below
on or after September 4, 2006.
Article 2. DEFINITIONS
Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.
“Board” means the Board of Directors of the Company.
“Cause” means (i) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (ii) Participant’s
willful and intentional misconduct or negligence that has caused or could
reasonably be expected to result in material injury to the business or
reputation of the Company; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) the
breach by a Participant of any written covenant or agreement with the Company or
(v) Participant’s failure to comply with or breach of the Company’s “code of
conduct” in effect from time to time.
“Equity Awards” means any grants or awards of stock options, restricted stock
and restricted stock units made to any Participant.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events: (i)
a reduction in the Participant’s annual base salary or target annual bonus
opportunity (unless a similar reduction is applied broadly to similarly situated
employees), (ii) a material reduction in the scope of a Participant’s duties and
responsibilities, or (iii) the relocation of the Participant’s principal place
of employment to a location that is more than 50 miles from such prior location
of employment.
“Participant” means any employee who satisfies the eligibility requirements of
Section 3.

 



--------------------------------------------------------------------------------



 



“Qualifying Termination” means (i) the involuntary termination of a Participant
by the Company (other than for Cause) or (ii) the voluntary termination of a
Participant’s employment with the Company for Good Reason.
“Severance Benefits” means the amounts and benefits provided in Exhibit A.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
Article 3. ELIGIBILITY
     Eligibility under the Plan is limited to the executives and officers of the
Company and its Subsidiaries identified on Exhibit A hereto.
Article 4. SEVERANCE BENEFITS

4.1   Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.2 shall receive the applicable Severance Benefits as provided in
Exhibit A. Except as otherwise expressly set forth herein, Severance Benefits
(other than “Base Pay/Salary” and “Incentive Pay/Bonus”) will be paid in a
single lump sum within thirty (30) business days after the Participant’s
termination date (but no earlier than eight (8) days after the Participant
returns the executed waiver and release). “Base Pay/Salary” and “Incentive
Pay/Bonus” shall be paid pro-rata, monthly or semi-monthly over the term of the
applicable Severance Period as provided in Exhibit A. Severance Benefits shall
be reduced by such amounts as may be required under all applicable federal,
state, local or other laws or regulations to be withheld or paid over with
respect to such payment. No Participant shall be entitled to duplicate benefits
pursuant to this Plan and any other plan or agreement and no Participant shall
receive any Severance Benefits upon a termination of employment other than a
Qualifying Termination. Notwithstanding anything to the contrary, to the extent
Section 409A of the Code is applicable to any benefits hereunder, the Company
shall delay payment of Severance Benefits to avoid application of Section 409A.
The aggregate amount of payment(s) otherwise payable during the delay period
(plus interest thereon at the short-term Applicable Federal Rate, provided that
such interest does not cause the Plan to violate Section 409A of the Code) shall
be payable to the specified employee as soon as practicable after the expiration
of the delay period.   4.2   Conditions to Payment. Notwithstanding anything
contained in the Plan to the contrary, the Administrator may impose the
following conditions on a Participant’s receipt of Severance Benefits as the
Administrator may deem necessary or appropriate to promote the interests of the
Company: (i) the execution by Participant of a release in a form and in
substance reasonably satisfactory to the Administrator and (ii) the execution by
Participant of an agreement not to

2



--------------------------------------------------------------------------------



 



    compete with, solicit employees or customers from, or use or disclose
confidential information of, the Company and its Subsidiaries during the
Severance Period.   4.3   Other Benefits. A Participant’s benefits under this
Plan shall be reduced by any severance, separation or early retirement incentive
pay or other similar benefits the Participant receives under any other plan,
program, agreement or arrangement so that there shall be no duplication of
benefits. Except as provided in this Plan, a Participant’s rights under any
employee benefit plans maintained by the Company shall be determined in
accordance with the provisions of such plans.

Article 5. METHOD OF FUNDING
          Nothing in the Plan shall be interpreted as requiring the Company to
set aside any of its assets for the purpose of funding its obligations under the
Plan. No person entitled to benefits under the Plan shall have any right, title
or claim in or to any specific assets of the Company, but shall have the right
only as a general creditor to receive benefits on the terms and conditions
provided in the Plan.
Article 6. ADMINISTRATION OF THE PLAN
          The Plan shall be administered by the Administrator, who shall have
full authority, consistent with the Plan, to administer the Plan, including
authority to interpret, construe and apply any provisions of the Plan. Any
decisions of the Administrator shall be final and binding on all parties.
          The Administrator shall be the Plan Administrator and named fiduciary
of the Plan for purposes of ERISA. The Administrator may delegate to any person,
committee or entity any of his or her respective duties hereunder and the
decisions of any such person with respect to such delegated matters shall be
final and binding in accordance with the first paragraph of this section. This
section shall constitute the Plan’s procedures for the allocation of
responsibilities for the operation and administration of the Plan (within the
meaning of Section 405(c) of ERISA).
Article 7. AMENDMENT OR TERMINATION OF PLAN
          Notwithstanding anything in the Plan to the contrary, the Company’s
Board of Directors may amend, modify or terminate the Plan at any time by
written instrument; and further, shall not deprive any Participant of any
payment or benefit that the Plan Administrator previously has determined is
payable to such Participant under the Plan, except as set forth herein.
Notwithstanding the foregoing, the Plan Administrator reserves the right to make
any amendments to the Plan, including the timing and payment of all or any
portion of Severance Benefits or other payments described herein, at any time
if, in the sole discretion of the Plan Administrator, any such amendment become
necessary or advisable as a result of changes in law, including but not limited
to the American Jobs Creation Act of 2004 and regulations promulgated
thereunder, provided that no such amendment shall result in the loss of any
material or substantive rights for Participants as a whole or any Participant.

3



--------------------------------------------------------------------------------



 



Article 8. MISCELLANEOUS

8.1   Headings. Headings of sections in this instrument are for convenience
only, and do not constitute any part of the Plan.   8.2   Severability. If any
provision of this Plan or the rules and regulations made pursuant to the Plan
are held to be invalid or illegal for any reason, such illegality or invalidity
shall not affect the remaining portions of this Plan.   8.3   Effect on Prior
Plans. With respect to any employee who is eligible to receive benefits under
the Plan, the Plan supersedes any and all prior severance plans, agreements,
programs and policies to the extent applicable to such employees.   8.4  
Successors and Assigns. This Plan shall be binding upon and inure to the benefit
of the Company, and its respective successors and assigns and shall be binding
upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.   8.5   Governing Law. The Plan shall be construed and enforced in
accordance with ERISA and the laws of the State of Delaware to the extent such
laws are not preempted by ERISA.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE BENEFITS

                  Executive Vice President,             Corporate Senior Vice  
          President, Division             Presidents, and Chief            
Operating Officers   Divisional Senior Vice Presidents   Corporate Vice
Presidents     (2 Year Severance Period)   (1.5 Year Severance Period)   (1 Year
Severance Period)
Base Pay/Salary
  2 x current base salary   1.5 x current base salary   1 x current base salary
 
           
Incentive Pay/Bonus
  2 x current annual bonus target   1.5 x current annual bonus target   1 x
current annual bonus target
 
           
Equity Awards
  Cash payment made for the in-the-money value of stock option awards and the
fair market value of restricted shares that would vest over the 24 months
following the date of severance based on average closing price of Dean Foods
stock for 45 days preceding the date of severance   Cash payment made for the
in-the-money value of stock option awards and the fair market value of
restricted shares that would vest over the 18 months following the date of
severance based on average closing price of Dean Foods stock for 45 days
preceding the date of severance   Cash payment made for the in-the-money value
of stock option awards and the fair market value of restricted shares that would
vest over the 12 months following the date of severance based on average closing
price of Dean Foods stock for 45 days preceding the date of severance
 
           
Healthcare
  Cash payment of $25,000 which may be used to pay COBRA expenses   Cash payment
of $20,000 which may be used to pay COBRA expenses   Cash payment of $15,000
which may be used to pay COBRA expenses
 
           
Outplacement
  Either a cash payment or payment of invoice up to $25,000   Either a cash
payment or payment of invoice up to $20,000   Either a cash payment or payment
of invoice up to $15,000
 
           
Current Year Bonus
  Payment of a pro-rata bonus based on months employed during the year and
actual results   Payment of a pro-rata bonus based on months employed during the
year and actual results   Payment of a pro-rata bonus based on months employed
during the year and actual results
 
           

 